             Case 1:19-cv-01317 Document 1 Filed 05/07/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL DIVERSITY,
P.O. Box 710
Tucson, AZ 85702-0710

               Plaintiff,
                                                      Civil Action No.: 19-cv-01317
      v.
                                                      COMPLAINT FOR DECLARATORY
U.S. ENVIRONMENTAL PROTECTION                         AND INJUNCTIVE RELIEF
AGENCY,
1200 Pennsylvania Avenue, NW                         (Freedom of Information Act,
Washington, DC 20460                                 5 U.S.C. § 552)

               Defendant.


                                       INTRODUCTION

       1.      In this action, Plaintiff Center for Biological Diversity (“Center”) challenges the

failure and refusal of Defendant U.S. Environmental Protection Agency (“EPA”) to provide

records to the Center in response to its request for records submitted on January 30, 2019 for

which there are no applicable exemptions, in violation of the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, as amended.

       2.      The Center’s FOIA request seeks records connected with EPA’s implementation

of the December 29, 2017 Biological Opinion (“BiOp”) related to the Registration of Pesticides

containing chlorpyrifos, diazinon, and malathion. The Endangered Species Act (“ESA”), 16

U.S.C. §§ 1531-1544, requires EPA to implement the terms and conditions of the BiOp for the

conservation of imperiled species protected by the ESA.




COMPLAINT
                                                 1
             Case 1:19-cv-01317 Document 1 Filed 05/07/19 Page 2 of 9



        3.     The Center seeks declaratory relief establishing that EPA has violated FOIA. The

Center also seeks injunctive relief ordering EPA to provide the Center with all responsive

records without further delay.

                                 JURISDICTION AND VENUE

        4.     This Court has jurisdiction over this matter pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331 because this action arises under FOIA and the Declaratory Judgment Act,

28 U.S.C. §§ 2201-2202.

        5.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

        6.     Declaratory relief is appropriate under 28 U.S.C. § 2201.

        7.     Injunctive relief is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §

2202.

                                           PARTIES

        8.     Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a national, non-profit

conservation organization with offices throughout the United States that works to protect native

wildlife species and their habitats, including from exposure to toxic chemicals. The Center has

more than 69,500 members. The Center and its members are harmed by Defendant’s violations

of FOIA because such violations preclude the Center from gaining a full understanding of the

harmful environmental and human health effects of pesticides containing chlorpyrifos, diazinon,

and malathion, as well as an understanding of the regulatory approach to decisions to register

pesticides in light of federal agency duties under the ESA. Defendant’s failure to comply with

FOIA harms the Center’s ability to provide full, accurate, and current information to the public




COMPLAINT
                                                2
              Case 1:19-cv-01317 Document 1 Filed 05/07/19 Page 3 of 9



on a matter of public interest. Absent this information, the Center cannot advance its mission to

protect native species and their habitat.

       9.      Defendant U.S. ENVIRONMENTAL PROTECTION AGENCY is an

independent agency of the U.S. government. EPA is in possession and control of the records that

the Center seeks, and as such, it is subject to FOIA pursuant to 5 U.S.C. § 552(f) and is

responsible for fulfilling the Center’s FOIA request to it.

                                 STATUTORY BACKGROUND

       10.     FOIA requires agencies of the federal government to release requested records to

the public unless one or more specific statutory exemptions applies. 5 U.S.C. § 552.

       11.     FOIA places the burden on the agency to show that it may withhold responsive

records from a requester. Id. § 552(a)(4)(B).

       12.     Within 20 working days of receiving a request, an agency must determine if it

will release requested records and notify the requester of its determination and the reasons

therefor, the right to seek assistance from the FOIA Public Liaison, and the right to appeal an

adverse agency determination. Id. § 552(a)(6)(A)(i).

       13.     In “unusual circumstances,” an agency may extend the time to make a

determination by no more than 10 additional working days, but it must provide written notice to

the requester setting forth the unusual circumstances for the extension and “the date on which a

determination is expected to be dispatched.” Id. § 552(a)(6)(B)(i). If the agency provides

written notice that the request cannot be processed with the specified time limit, the agency shall

provide “an opportunity to limit the scope of the request so that it may be processed within” the

statutory time limit or “an opportunity to arrange with the agency an alternative time frame for

processing the request or a modified request,” and shall make available its FOIA Public Liaison

COMPLAINT
                                                  3
             Case 1:19-cv-01317 Document 1 Filed 05/07/19 Page 4 of 9



to “assist in the resolution of any disputes between the requester and the agency.” Id. §

552(a)(6)(B)(ii).

       14.     FOIA requires each agency to make reasonable efforts to search for records in a

manner that is reasonably calculated to locate records that are responsive to the FOIA request.

Id. § 552(a)(3)(C)-(D).

       15.     FOIA requires federal agencies to promptly disclose requested records. Id. §

552(a)(3)(A), (a)(6)(C)(i).

       16.     In certain limited instances, records may be withheld pursuant to nine specific

exemptions. Id. § 552(b)(1)-(9). These exemptions must be narrowly construed in light of

FOIA’s dominant objective of disclosure, not secrecy.

       17.     FOIA provides this Court jurisdiction “to enjoin the agency from withholding

agency records and to order the production of any agency records improperly withheld from the

complainant.” Id. § 552(a)(4)(B).

                                    STATEMENT OF FACTS

                              Request to EPA (EPA-HQ-2019-003068)

       18.     On January 30, 2019, the Center submitted to EPA a FOIA request seeking the

following records, from January 1, 2018 to the date of EPA’s search, related to the BiOp on

EPA’s Registration of Pesticides containing chlorpyrifos, diazinon, and malathion:

   1. The records, including but not limited to communications with the National Marine
      Fisheries Service (“NMFS”), mentioning EPA’s development and implementation of an
      “effectiveness monitoring plan” in close coordination with NMFS Office of Protected
      Resources to ensure the elements of the chlorpyrifos Reasonable and Prudent Measures
      are feasible, effective, and implemented as described in the BiOp Chapter 26;

   2. The records, including but not limited to communications with NMFS, mentioning EPA
      EPA’s development and implementation of an “effectiveness monitoring plan” in close
      coordination with NMFS Office of Protected Resources to ensure the elements of the


COMPLAINT
                                                 4
             Case 1:19-cv-01317 Document 1 Filed 05/07/19 Page 5 of 9



       diazinon Reasonable and Prudent Measures are feasible, effective, and implemented as
       described in the BiOp Chapter 26;

   3. The records, including but not limited to communications with NMFS, mentioning EPA’s
      development and implementation of an “effectiveness monitoring plan” in close
      coordination with NMFS Office of Protected Resources to ensure the elements of the
      malathion Reasonable and Prudent Measures are feasible, effective, and implemented as
      described in the BiOp Chapter 26;

   4. The records, including but not limited to communications with NMFS, mentioning EPA’s
      development and implementation of an “effectiveness monitoring plan” for aquatic
      habitats as described in the BiOp Chapter 26;

   5. The reports summarizing annual monitoring data, including but not limited to all raw data
      required to be submitted to NMFS Office of Protected Resources, including but not
      limited to reports summarizing annual monitoring data and/or providing raw data as
      described in the BiOp Chapter 26;

   6. The records of incidents where listed species appear injured or killed as a result of
      pesticide applications that are to be reported to NMFS’s Office of Protected Resources
      (“OPR”) at the phone number (301) 713-1401 and EPA’s Office of Pesticide Programs as
      required by the BiOp Chapter 26;

   7. The records of any incidences regarding chlorpyrifos, diazinon, and malathion effects on
      aquatic ecosystems added to its incident database that it has classified as probable or
      highly probable as required by the BiOp Chapter 26; and

   8. The records, including but not limited to communications with NMFS, mentioning EPA
      providing OPR a commencement date for annual reporting of monitoring results as
      required by the BiOp Chapter 26.

       19.    On January 30, 2019, EPA sent an automatic acknowledgement of the receipt of

the Center’s FOIA request and assigned it EPA FOIA Tracking No. EPA-HQ-2019-003068.

       20.    On February 5, 2019, EPA granted the Center’s request for a fee waiver.

       21.    On February 27, 2019, EPA provided a response and informed the Center of the

following:

       An electronic console search will be conducted by the Agency’s IT Staff for the
       responsive emails and records. We assume, as The Center has agreed to in the recent past,
       we will have our subject matter experts (SMEs) to identify the staff that would likely
       have records. We will update The Center in the next 2-3 weeks on the initial estimate of



COMPLAINT
                                               5
             Case 1:19-cv-01317 Document 1 Filed 05/07/19 Page 6 of 9



       emails and records collected by the electronic console search. We anticipate releasing
       records on a rolling basis. We will keep you informed of our progress.

       22.     EPA has not provided the Center with any records responsive to its January 30,

2019 FOIA request (EPA-HQ-2019-003068).

       23.     EPA has not requested additional information from the Center or notified the

Center of any unusual circumstances that prevent it from complying with FOIA’s deadline for

determination. See 5 U.S.C. § 552(a)(6)(A)-(B).

       24.     EPA has no lawful basis under FOIA for its delay and has provided no lawful

basis to withhold or redact the records the Center requested in its January 30, 2019 FOIA

request.

       25.     The Center has exhausted its administrative remedies with respect to claims

related to this FOIA request. Id. § 552(a)(6)(C)(i).

       26.     The Center has been required to expend resources to prosecute this action.

                                     CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF

     EPA’s Missed Mandatory Determination Deadline for the Center’s FOIA Request

       27.     Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

       28.     The Center properly requested records within the control of EPA through its

January 30, 2019 FOIA request to the agency (EPA-HQ-2019-003068).

       29.     The Center has a statutory right to a lawful final determination from EPA on its

FOIA Request, number EPA-HQ-2019-003068, in a manner that complies with FOIA. 5 U.S.C.




COMPLAINT
                                                  6
             Case 1:19-cv-01317 Document 1 Filed 05/07/19 Page 7 of 9



§ 552(a)(3). EPA has violated the Center’s rights in this regard by unlawfully delaying its

response beyond the deadline that FOIA mandates. Id. § 552(a)(6)(A)(i).

       30.     Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in records requests to EPA in the foreseeable future.

       31.     The Center’s organizational activities will be adversely affected if EPA is allowed

to continue violating FOIA’s disclosure provisions.

       32.     Unless enjoined and made subject to a declaration of the Center’s legal rights by

this Court, EPA will continue to violate the Center’s rights to receive public records under FOIA.

       33.     The Center is entitled to reasonable costs of litigation, including attorney fees,

pursuant to FOIA. Id. § 552(a)(4)(E).


                               SECOND CLAIM FOR RELIEF

EPA Failed to Conduct an Adequate Search for Records Responsive to the Center’s FOIA
                                     Request

       34.     Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

       35.     The Center has a statutory right to have EPA process its FOIA request in a

manner that complies with FOIA. 5 U.S.C. § 552(a)(3). EPA violated the Center’s rights in this

regard when it unlawfully failed to conduct an adequate search that was reasonably calculated to

locate all records that are responsive to the Center’s FOIA request.

       36.     Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in records requests to EPA in the foreseeable future.

       37.     Unless enjoined and made subject to a declaration of the Center’s legal rights by

this Court, EPA will continue to violate the Center’s rights to receive public records under FOIA.

COMPLAINT
                                                 7
             Case 1:19-cv-01317 Document 1 Filed 05/07/19 Page 8 of 9



       38.     The Center is entitled to reasonable costs of litigation, including attorney fees,

pursuant to FOIA. Id. § 552(a)(4)(E).

                                THIRD CLAIM FOR RELIEF

  EPA Failed to Disclose All Records That Are Responsive to the Center’s FOIA Request

       39.     Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

       40.     The Center has a statutory right to the records it requested, and EPA has provided

no lawful basis to withhold records pursuant to any of FOIA’s nine exemptions to mandatory

disclosure or to withhold any segregable, nonexempt portion of the records. See 5 U.S.C. §

552(a)(3)(A), (a)(8), (b). EPA has violated the Center’s rights in this regard by withholding

records that are responsive to the Center’s FOIA request.

       41.     Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in records requests to EPA in the foreseeable future.

       42.     Unless enjoined and made subject to a declaration of the Center’s legal rights by

this Court, EPA will continue to violate the Center’s rights to receive public records under FOIA.

       43.     The Center is entitled to reasonable costs of litigation, including attorney fees,

pursuant to FOIA. Id. § 552(a)(4)(E)

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       (1)     Declare that Defendant violated the Freedom of Information Act by failing to

lawfully satisfy Plaintiff’s January 30, 2019 FOIA request;




COMPLAINT
                                                 8
             Case 1:19-cv-01317 Document 1 Filed 05/07/19 Page 9 of 9



       (2)     Order Defendant to search for all responsive records to Plaintiff’s January 30,

2019 FOIA request using search methods reasonably likely to lead to discovery of all responsive

records;

       (3)     Order Defendant to produce, by a date certain, all nonexempt responsive records

or segregable portion of the records, and a Vaughn index of any responsive records or portion of

responsive records withheld under a claim of exemption, at no cost to Plaintiff;

       (4)     Enjoin Defendant from continuing to withhold nonexempt responsive records or

segregable portion of the records responsive to Plaintiff’s FOIA request;

       (5)     Retain jurisdiction of this action to ensure the processing of Plaintiff’s FOIA

request and that no agency records or portion of the records are improperly withheld;

       (6)     Award Plaintiff its costs and reasonable attorneys’ fees pursuant to 5 U.S.C. §

552(a)(4)(E) or 28 U.S.C. § 2412; and

       (7)     Grant any such further relief as the Court may deem just and proper.

Dated this 7th day of May, 2019.

                              Respectfully submitted,

                              /s/ Hannah M.M. Connor
                              Hannah M.M. Connor (D.C. Bar No. 1014143)
                              Center for Biological Diversity
                              P.O. Box 2155
                              St. Petersburg, FL 33731
                              (202) 681-1676
                              hconnor@biologicaldiversity.org

                              Jonathan Evans (CA Bar No. 247376), Pro hac vice pending
                              Center for Biological Diversity
                              1212 Broadway, Suite 800
                              Oakland, CA 94612
                              (510) 844-7118
                              jevans@biologicaldiversity.org
                              Attorneys for Plaintiff Center for Biological Diversity

COMPLAINT
                                                 9
